Citation Nr: 1749793	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include opioid use disorder, unspecified trauma-related disorder, PTSD, depression and bipolar disorder (psychiatric disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 
INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1992 to August 1995

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In July 2014, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The case was previously before the Board in April 2015 and the Board found that new and material evidence was submitted to reopen the Veteran's claim for a psychiatric disorder.  Accordingly, the Board remanded the Veteran's claim in order to provide him a new examination based on the new theory of service connection for PTSD.  

In October 2017, the Veteran filed a Motion to Advance on the Docket (AOD) due to financial hardship.  The medical evidence of record confirms that the Veteran is in imminent risk of being homeless.  The Board finds that this is good or sufficient cause to advance the case on the docket.  Thus, the AOD Motion is granted.

This appeal has therefore been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the Veteran's claim for a psychiatric disorder, the Veteran attended a VA examination in November 2016 in order to determine the nature and etiology of his psychiatric disorder.  The Board finds that the opinion provided by the examiner is inadequate to decide this case.  The examiner did not provide a thorough and well-reasoned analysis regarding the various diagnoses that the Veteran has in his medical records nor did she adequately address if the Veteran's service-connected disability has caused or aggravated his current psychiatric disorder.  Lastly, the examiner did not provide a discussion regarding the Veteran's claimed stressors while on active duty nor did the examiner address his claim of being a victim of a military sexual trauma.  Specifically, the examiner simply opined that the Veteran did not attribute his current mental health concerns to service-connected medical conditions and the Veteran has a history of opioid dependence, and the extent to which mood disturbance has historically been caused by or exacerbated by substance abuse and dependence cannot be determined.  Therefore, the Board finds a remand is necessary to obtain a competent and credible medical opinion as to the nature and etiology of the Veteran's psychiatric disorders.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

Moreover, in the previous Board remand the RO was instructed to contact the Joint Services Records Research Center (JSRRC) and attempt to verify the claimed stressors reported by the Veteran.  A review of the records shows that this action has not been completed.  These actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).  In addition, the Veteran provided additional information re his stressors in October 2017 without waiving the RO's initial consideration of this information.

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records July 14, 2017, to the present.

2.  Review the correspondence sent by the Veteran in October 2017 regarding his claimed stressors.  Then contact the JSRRC and attempt to verify the Veteran's claimed stressors.  If any additional information is required to verify his stressors, please contact the Veteran so he can provide further details.  All actions to verify the alleged stressors should be fully documented in the record.  If the information provided by the Veteran lacks sufficient specificity to be verified, make a formal finding to that effect.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed psychiatric disabilities during the pendency of this appeal.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Does the Veteran have a current psychiatric disability to include PTSD? 

If any previously diagnosed disorder is no longer present, the examiner must provide an explanation (e.g., whether the condition was misdiagnosed, whether it dissipated, etc.).

Please address the Veteran's report of being a victim of a military sexual trauma.  

(B).  As to each current psychiatric disorder, is it at least as likely as not that (50 percent or greater probability) the psychiatric disability manifested in or is otherwise related to the Veteran's military service?

If the Veteran does not meet the criteria for a diagnosis of any acquired psychiatric disorder to include PTSD the examiner must specifically say so.  

(C).  Is it as least as likely as not (50 percent or greater probability) that a currently diagnosed acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service?

(D).  Is it as least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed psychiatric disabilities are caused or aggravated (i.e., permanently worsened) by his service-connected degenerative joint disease of the low back?  

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The examiner should offer a complete rationale for any opinions that are expressed and should cite to the appropriate evidence to support his or her conclusions.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

